DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1-6 it is unclear if the wallpaper and wall surface are meant to be claimed in combination with the wall fitting, or if they are meant to merely be a part of the intended use of the wall fitting, which is given patentable weight in that the device must merely be capable of performing the intended use. Claim 1 however recites that the anchor sheet is “peelably adhered to wallpaper that is adhered on a wall surface and has an uneven surface” which defines a positive structural relationship between the anchor sheet, wallpaper and wall surface which would appear to require the combination of these elements. In claim 1 the clause “such an adhesive strength that does not destroy the wallpaper when the anchor sheet is removed from the wallpaper” is unclear as it is unclear what range this would encompass, and what would be considered destruction of the wallpaper. Further in claim 1 it is unclear what is meant by “a fiber raw material”. In claim 3 it is unclear what part of the anchor sheet is being referenced as “not overlapped with the supported article” as the supported article is not previously 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudo et al(US8241720) in view of Okochi et al(US20030017330).

[claim 2]  Sudo teaches that the anchor sheet has a surface area larger than an area of the supported article overlapping the surface of the anchor sheet(fig 3, tab 24 extends beyond supported article 42), Sudo however does not provide relative dimensions or give the ratio of the area of the supported article overlapping the surface of the anchor sheet relative to the surface area of the anchor sheet. It would have been obvious to one of ordinary skill in the art as of the effective filing date to make the wall fitting with any suitable relative size, such that a ratio of the area of the supported article 
	[claim 3,6] Sudo does not teach that at least a part of the anchor sheet that is not overlapped with the supported article, or a part of the base plate(1) that is not overlapped with the supported article is subjected to decoration. It would have been obvious to one of ordinary skill in the art as of the effective filing date to decorate any part of the device as a matter of simple aesthetic design choice, as this would only affect the appearance and not the functionality of the device. 
	[claim 4] where Okochi teaches that at least a part of the substrate that faces the pressure sensitive adhesive layer is formed of Japanese paper(see para[0065]).
	[claim 5] wherein a base plate(1) is provided between the anchor sheet(20) and the supported article(40) and the base plate has a front side to which the supported article is attached, and a back side on which an adhesive means(22) is provided to allow the base plate to adhere to the anchor sheet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US8592035, US20190133347, US20190038051, US10221883, US10537192, US20180245735, US10480710, US10351740, US9970475, US9920783, US20110300361, US8973878, US7276272, US5928747, US6676093, US6245177, US6737135, US6106937, US6001471, US5409189, US20070084100, US20070295436, US20100252709.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632